Opinion issued March 16, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-16-00697-CR
                           ———————————
                      JAIME JOEL FLORES, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Case No. 1459301


                         MEMORANDUM OPINION

      On August 24, 2016, the trial court sentenced appellant, Jaime Joel Flores, to

17 years in the Institutional Division of the Texas Department of Criminal Justice

for the first-degree-felony offense of murder. On the same day, appellant filed a

notice of appeal. On September 16, 2016, appellant timely filed a motion for new
trial. The clerk’s record contains an order that shows that the trial court granted the

motion for new trial. The granting of a motion for new trial restores the case to its

position before the former trial. See TEX. R. APP P. 21.9(b). The appeal was

rendered moot by the order granting a new trial. See id.

      Accordingly, we dismiss the appeal as moot. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

      We direct the Clerk to issue the mandate within 10 days of the date of this

opinion. See TEX. R. APP. P. 18.1.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2